PER CURIAM:
The claimant brought this action seeking compensation for damages he incurred as a result of the respondent’s alleged wrongful revocation of the claimant’s driver’s license.
The chain of events giving rise to this claim are as follows. The claimant surrendered his West Virginia driver’s license for the purpose of obtaining his commercial driver’s license (CDL) in the State of Indiana. He subsequently returned to West Virginia and obtained his CDL here, as well. On or about February 25, 1998, the claimant was arrested by Fairmont City Police on a charge of driving on the surrendered West Virginia license. The claimant contested the charge, and obtained a copy of his CDL permit and driving record from the respondent. The charge was dropped. However, the claimant’s car was impounded and he incurred a $60.00 towing bill. He lost three days of work, a total of $284.07; and he had to reimburse a neighbor for providing transportation in the amount of $60.00. Total out-of-pocket expenses incurred by the claimant were therefore in the amount of $404.07.
The respondent did not introduce evidence contesting the claimant’s case. The Court, after review of the evidence, is of the opinion that the State has a moral obligation in equity and good conscience to compensate the claimant for his costs and inconvenience. Therefore, the Court hereby makes an award to the claimant in the amount of $554.07, representing the claimant’s out-of-pocket costs and $150.00 for his inconvenience.
Award of $554.07.